              Case 2:17-cv-00405-JLR Document 90 Filed 04/17/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          SECURITIES AND EXCHANGE                       CASE NO. C17-0405JLR
            COMMISSION,
11                                                        ORDER
                                 Plaintiff,
12                 v.

13
            ANDY SHIN FONG CHEN, et al.,
14
                                 Defendants.
15
            Before the court is the parties’ April 16, 2019, joint status report (“JSR”). (JSR
16
     (Dkt. # 89).) On March 11, 2019, the court scheduled an evidentiary hearing in this
17
     matter to resolve factual disputes related to the appropriate remedies to award Plaintiff
18
     Securities and Exchange Commission (“the SEC”) on its claims under Rule 10b-5(b) and
19
     Section 17(a)(2) of the Securities Act. (See 3/11/20 Order (Dkt. # 85) at 3-5.) Due to the
20
     emergency created by the COVID-19 pandemic, the court continued the evidentiary
21
     //
22


     ORDER - 1
              Case 2:17-cv-00405-JLR Document 90 Filed 04/17/20 Page 2 of 2



 1   hearing at the parties’ request and ordered the parties to file a JSR updating the court on

 2   any developments in the case. (See 3/16/20 Order (Dkt. # 87) at 1.)

 3          The JSR explains that the parties are actively engaged in discussions and

 4   information sharing regarding a potential resolution of the underlying remedies dispute.

 5   (See JSR at 1-2.) The JSR also indicates that the parties need additional time to continue

 6   to investigate the feasibility of this resolution. (See id.) Accordingly, the parties request

 7   that the court permit the parties to file a joint status report on or before Monday, June 15,

 8   2020, so that the parties can continue working on this issue. (See id. at 2.)

 9          The court APPROVES the parties’ proposal and GRANTS the relief requested in

10   parties’ JSR (Dkt. # 89). The court ORDERS the parties to file a joint status report

11   updating the court on the status of this matter on or before Monday, June 15, 2020.

12   Moreover, due to the parties’ representations that they are conducting further discovery

13   on remedies and exploring alternative resolutions (see JSR at 1-2), the court STRIKES

14   the SEC’s pending motion for summary judgment (Dkt. # 74) without prejudice to

15   refiling the motion in the event the parties are unable to resolve the underlying issues.

16   The court DIRECTS the Clerk to remove SEC’s motion for summary judgment (Dkt.

17   # 74) from the docket.

18          Dated this 17th day of April, 2020.

19

20                                                     A
                                                       JAMES L. ROBART
21
                                                       United States District Judge
22


     ORDER - 2
